FILED
                           NOT FOR PUBLICATION                              OCT 18 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50639

          Plaintiff-Appellee,                    D. C. 2:09-cr-0267-JFW

  v.

RAVEE SUPHUNTHUCHAT, etc.                        MEMORANDUM *

          Defendant-Appellent.




                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                            Submitted October 5, 2010 **
                               Pasadena, California

Before: FISHER and BYBEE, Circuit Judges, and STROM, District Judge.***



             *
                   This disposition is not appropriate for publication and is not
precedent except as provided by 9th Cir. R. 36-3.

             **    The panel unanimously concludes this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).

             ***
                    The Honorable Lyle E. Strom, Senior United States District
Judge for the District of Nebraska, sitting by designation.
      After a bench trial, the district court found defendant guilty of access device

fraud, in violation of 18 U.S.C. § 1029(a)(2). After the district court rejected

defendant’s motion for a new trial, defendant appealed to this Court arguing there

was insufficient evidence to support his conviction and that the district court erred

in denying his motion for a new trial.

      When viewing the evidence in the light most favorable to the prosecution,

“any rational trier of fact could have found the essential elements” of access device

fraud beyond a reasonable doubt. United States v. Nevils, 598 F.3d 1158, 1161

(9th Cir. 2010) (en banc) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979))

(internal quotation marks and emphasis omitted). The evidence viewed in the light

most favorable to the prosecution establishes that defendant opened a postal box at

a commercial mail receiving agency, received packages there containing items

worth thousands of dollars bought with three different J.P. Morgan Chase Bank

credit cards in July and August 2008, and gave some of these purchased items to

his daughter to sell on eBay. Further, payments were made toward these credit

card bills that were later returned unpaid for insufficient funds, consistent with a

“bust-out” scheme to commit credit card fraud.

      A rational trier of fact could have found, based on this evidence, that

defendant (1) knowingly and with intent to defraud , (2) used “one or more



                                          -2-
unauthorized access devices during any one-year period,” (3) to obtain things of

value totaling at least $1,000 or more during that period, and (4) affected interstate

commerce with his conduct. 18 U.S.C. § 1029(a)(2). Although defendant argues

there was evidence establishing he was employed by a man named Weerawat

Rahamadprasert (“W.R.”) and W.R. was the person engaged in the access device

fraud at issue, our job is simply to ask whether any rational trier of fact viewing the

evidence in the light most favorable to the prosecution could have made a finding

of guilt. See Nevils, 598 F.3d at 1163-64. We are not to ask “whether a finder of

fact could have construed the evidence produced at trial to support acquittal.” Id.

In this case, sufficient evidence exists to support the district court’s verdict.

      We further hold the district court did not abuse its discretion in denying the

motion for new trial. United States v. Moses, 496 F.3d 984, 987 (9th Cir. 2007)

(standard of review).

      AFFIRMED.




                                           -3-